


109 HR 5568 IH: District of Columbia National Guard

U.S. House of Representatives
2006-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5568
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2006
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To establish a District of Columbia National Guard
		  Educational Assistance Program to encourage the enlistment and retention of
		  persons in the District of Columbia National Guard by providing financial
		  assistance to enable members of the National Guard of the District of Columbia
		  to attend undergraduate, vocational, or technical courses.
	
	
		1.Short titleThis Act may be cited as the
			 District of Columbia National Guard
			 Retention and College Access Act.
		2.District of
			 Columbia National Guard Educational Assistance Program
			(a)FindingsCongress
			 makes the following findings:
				(1)The District of Columbia National Guard is
			 under the exclusive jurisdiction of the President of the United States as
			 Commander-in-Chief and, unlike other National Guards, is permanently
			 federalized.
				(2)The District of Columbia National Guard is
			 unique and differs from the National Guards of the several States in that the
			 District of Columbia National Guard is responsible, not only for residents of
			 the District of Columbia, but also for a special and unique mission and
			 obligation as a result of the extensive presence of the Federal Government in
			 the District of Columbia.
				(3)Consequently, the President of the United
			 States, rather than the chief executive of the District of Columbia, is in
			 command of the District of Columbia National Guard, and only the President can
			 call up the District of Columbia National Guard even for local emergencies.
				(4)The District of Columbia National Guard has
			 been specifically trained to address the unique emergencies that may occur
			 regarding the presence of the Federal Government in the District of
			 Columbia.
				(5)The great majority of the members of the
			 District of Columbia National Guard actually live in Maryland or Virginia,
			 rather than in the District of Columbia.
				(6)The District of
			 Columbia National Guard has been experiencing a disproportionate decline in
			 force in comparison to the National Guards of Maryland and Virginia.
				(7)The States of Maryland and Virginia provide
			 additional recruiting and retention incentives, such as educational benefits,
			 in order to maintain their force, and their National Guards have drawn recruits
			 from the District of Columbia at a rate that puts at risk the maintenance of
			 the necessary force levels for the District of Columbia National Guard.
				(8)Funds for an
			 educational benefit for members of the District of Columbia National Guard
			 would provide an incentive to help reverse the loss of members to nearby
			 National Guards and allow for maintenance and increase of necessary District of
			 Columbia National Guard personnel.
				(9)The loss of members of the District of
			 Columbia National Guard could adversely affect the readiness of the District of
			 Columbia National Guard to respond in the event of a terrorist attack on the
			 capital of the United States.
				(b)Educational
			 assistance program authorizedThe commanding general of the District of
			 Columbia National Guard (in this section referred to as the commanding
			 general) may provide financial assistance under this section to a
			 member of the District of Columbia National Guard who has satisfactorily
			 completed required initial active duty service and executes a written agreement
			 to serve in the District of Columbia National Guard for a period of not less
			 than six years, to assist the member in covering expenses incurred by the
			 member while enrolled in an approved institution of higher education to pursue
			 the member’s first undergraduate, masters, vocational, or technical degree or
			 certification.
			(c)Maintenance of
			 eligibilityTo continue to be
			 eligible for financial assistance under this section, a member of the District
			 of Columbia National Guard must—
				(1)be satisfactorily performing duty in the
			 District of Columbia National Guard in accordance with regulations of the
			 National Guard;
				(2)be enrolled on a full-time or part-time
			 basis (at least three, but less than twelve credit hours per semester) in an
			 approved institution of higher education; and
				(3)maintain satisfactory progress in the
			 course of study the member is pursuing, determined in accordance with section
			 484(c) of the Higher Education Act of
			 1965 (20 U.S.C. 1091(c)).
				(d)Covered
			 expensesFinancial assistance
			 received by a member of the District of Columbia National Guard under this
			 section may be used to cover—
				(1)tuition and fees
			 charged by an approved institution of higher education involved;
				(2)the cost of books;
			 and
				(3)laboratory
			 expenses.
				(e)Amount of
			 assistanceThe amount of
			 financial assistance provided to a member of the District of Columbia National
			 Guard under this section may be up to $400 per credit hour, but not to exceed
			 $5,500 per year. If the commanding general determines that the amount available
			 to provide assistance under this section in any year will be insufficient, the
			 commanding general may reduce the maximum amount of the assistance authorized,
			 or set a limit on the number of participants, to ensure that amounts expended
			 do not exceed available amounts.
			(f)Relation to
			 other assistanceA member of
			 the District of Columbia National Guard may receive financial assistance under
			 this section in addition to assistance provided under any other provision of
			 law, except that the member may not receive financial assistance under this
			 section if the member receives a Reserve Officer Training Corps
			 scholarship.
			(g)AdministrationThe commanding general, in consultation
			 with approved institutions of higher education, shall develop policies and
			 procedures for the administration of this section. Nothing in this section
			 shall be construed to require an institution of higher education to alter the
			 institution’s admissions policies or standards in any manner to enable a member
			 of the District of Columbia National Guard to enroll in the institution.
			(h)RepaymentA member of the District of Columbia
			 National Guard who receives assistance under this section and who, voluntarily
			 or because of misconduct, fails to serve for the period covered by the
			 agreement required by subsection (b) or fails to comply with the eligibility
			 conditions specified in subsection (c) shall be subject to the repayment
			 provisions of section 303a(e) of title 37, United States Code.
			(i)Funding sources
			 and gifts
				(1)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the District of Columbia such sums as may be
			 necessary to enable the commanding general to provide financial assistance
			 under this section. Funds appropriated pursuant to this authorization of
			 appropriations shall remain available until expended.
				(2)Transfer of
			 fundsThe commanding general
			 may accept the transfer of funds from Federal agencies and use any funds so
			 transferred for purposes of providing assistance under this section. There is
			 authorized to be appropriated to the head of any executive branch agency such
			 sums as may be necessary to permit the transfer of funds to the commanding
			 general to provide financial assistance under this section.
				(3)DonationsThe commanding general concerned may
			 accept, use, and dispose of donations of services or property for purposes of
			 providing assistance under this section.
				(j)DefinitionIn
			 this section, the term approved institution of higher education
			 means an institution of higher education (as defined in section 102 of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1002)) that—
				(1)is eligible to
			 participate in the student financial assistance programs under title IV of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1070 et seq.); and
				(2)has entered into an agreement with the
			 commanding general containing an assurance that funds made available under this
			 section are used to supplement and not supplant other assistance that may be
			 available for members of the District of Columbia National Guard.
				(k)Implementation
			 of programFinancial
			 assistance may be provided under this section to eligible members of the
			 District of Columbia National Guard for periods of instruction that begin on or
			 after January 1, 2007.
			
